Citation Nr: 1111539	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-27 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to July 1954.

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi, that denied the benefit sought on appeal.  The claim has since been transferred to the Seattle, Washington RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for further development prior to further appellate review.  In this regard, it is noted that the RO did not follow the special procedures to help the Veteran prove his claim under 38 C.F.R. § 3.311, for claims based on exposure to ionizing radiation.  Under such provisions, prior to consideration by the RO, the claim of a "radiation-exposed veteran" who subsequently develops a "radiogenic disease", and such disease becomes manifest within the applicable period, will be referred to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b)(1).  The Under Secretary shall consider the claim with reference to certain factors and may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).

In this case, medical records show that the Veteran developed prostate cancer in 2001.  Prostate cancer is a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  It manifested approximately 50 years after the Veteran's claimed exposure to ionizing radiation in service, which is within the period specified in 38 C.F.R. § 3.311(b)(4).  Service personnel records show that he was assigned to Operation GREENHOUSE from March 1951 to September 1951.  After having found the Veteran was a confirmed participant of Operation GREENHOUSE, conducted at the Pacific Proving Ground in 1951, the Defense Threat Reduction Agency (DTRA) in October 2006 furnished a radiation dose estimate for the Veteran from such participation, pursuant to 38 C.F.R. § 3.311(a).  We also note that if there has been a delegation of authority, such is not shown in the record.

Given such findings, the RO should have referred the claim to the Under Secretary of Benefits for consideration before final adjudication, as directed in 38 C.F.R. § 3.311(b).  Instead, the RO itself promulgated an administrative decision and rating decision in March 2007, based on a review of the evidence in the file and on a December 2006 VA Memorandum from the Chief Public Health and Environmental Hazards Officer to the Director, Compensation and Pension Service.  That Memorandum contained instructions on the use of the screening dose tables including identification of cases that should be referred to his office for individual medical opinions.  While the Memorandum includes a general medical opinion in regard to cases of veterans exposed to radiation in the Pacific Proving Ground who have later developed prostate cancer, at no point does it appear that the Under Secretary for Benefits has considered the Veteran's claim, which is to be in writing with rationale in accordance with 38 C.F.R. § 3.311(b)(1).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO/AMC should refer the Veteran's case to the VA Under Secretary for Benefits for an advisory opinion consistent with the requirements of 38 C.F.R. § 3.311(c).  If the Under Secretary for Benefits is unable to conclude that it was at least as likely as not, or that there is no reasonable possibility, that the Veteran's prostate cancer was secondary to radiation exposure, the case should then be referred to an outside consultant for further development consistent with 38 C.F.R. § 3.311(d).

If upon completion of the above action the claim remains denied, the case should be returned after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



